Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020, 01/19/2021 was filed before the first action on the merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013103569 A1, Akiyama et al, “Parking Space Detection Device”.
	Regarding Claim 1, Akiyama et al teaches “. A parking assistance device comprising: a parking region detection unit configured to detect a parking region at which a vehicle on which the parking assistance device is mounted is capable of being parked a parking direction specification unit configured to specify a parking direction in a case where the vehicle is parked at the parking region; an obstacle detection unit configured to detect an obstacle present around the vehicle;”([0025] “The parking assist system 1 includes a parking assist ECU 10 and distance measuring sensors 20 and 21 , a vehicle speed sensor 31 , and a steering angle sensor 32 , all of which are connected to the parking assist ECU 10”);” ; a detection range setting unit configured to set a region which includes the parking region and a region which neighbors the parking region, as a detection range for detecting a bearing of the obstacle;”( [0027] “The distance measuring sensor 21 is a distance measuring sensor mainly used for correcting the detected parking space when the host vehicle 6 is parked into the detected parking space by reversing (reversing).”);” a division unit configured to divide the detection range in a direction which is associated with the parking direction specified by the parking direction specification unit and generates plural divided ranges; a bearing calculation unit configured to calculate a bearing of the obstacle detected by the obstacle detection unit, which is a bearing of a side surface of the obstacle which extends in the parking direction, for each of the divided ranges and calculates an average value of the bearings of the obstacle which are respectively calculated for the divided ranges;”( ([0067]-[0077] describes the division process of dividing the range detection in parking. With corresponding fig 15. Above shows the division (elements 732);” and a parking position setting unit configured to set a parking position in a case where the vehicle is parked at the parking region, based on the average value of the bearings which is calculated by the bearing calculation unit.”([0079] “When both the correction amount of the parked vehicle angle and the correction amount of the corner point are smaller than the respective threshold values (S28: Yes), it proceeds to S29, where the parking space is corrected by checking the correction from S27 (S29). In other words, the angle of the currently detected parked vehicle is corrected to match the parked vehicle angle calculated at S27 (S29). Also, the vertex of the currently recognized parked vehicle is corrected so that it falls on the position of the candidate vertex calculated at S27 (S29). In the case of FIG. 8 , the left orientation of the parked vehicle 72 is corrected by correcting the position 72a indicated by a dotted line to fall on the position 72b indicated by a solid line. Likewise, the corner point of the parked vehicle 72 is corrected by correcting the corner point 721a so that it falls on the corner point 721c. Also, the orientation of the parked vehicle 71 is corrected to the right by correcting the position 71a indicated by a dotted line so that it falls on the position 71b indicated by a solid line.)

    PNG
    media_image1.png
    538
    346
    media_image1.png
    Greyscale

	
	Claim 6 is a method version of the device claim 1, thus it is rejected on the same grounds as claim 1 above.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al as applied to claim 1 and 6 above, and further in view of CN 101375180 A, “Device And Method For Assisting A Parking Process Of A Vehicle”; Haeberle et al.
	Regarding Claim 5, Akiyama et al teaches “. The parking assistance device according to claim 1, wherein the division unit divides the detection range([0067]-[0077] describes the division process of dividing the range detection in parking. With corresponding fig 15. Above shows the division (elements 732))”and divides the detection range in a direction orthogonal to a width direction of the vehicle as the direction associated with the parking direction in a case where the parking direction specified by the parking direction specification unit is a direction in parallel with the width direction of the vehicle.”( [0032] The parking assist ECU 10 sets a reference coordinate plane (see FIG. 2 ) composed of, for example, an origin 0 representing a position of the host vehicle 6 when space detection” and [0043] “FIGS. 7 and 8 show example situations in which the host vehicle 6 performs automatic parking  into the detected parking space 51 (situations in which the processing of FIG. 6 is performed).” Figures 2 and 8 posted below show the two scenarios (parallel parking and pulling in parking which show the that in parallel the detection is orthogonal to front-rear axis and in the pulling in the detection is orthogonal to the width (akin to applicants figure 13))

    PNG
    media_image2.png
    482
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    413
    media_image3.png
    Greyscale

	Akiyama et al however fails to teach/disclose a parallel parking scenario fo the vehicle only a standard pulling type parking spot.
	Haeberle disclose a parallel parking assist system as shown in figure 2 of Haeberle. Utilizing a equivalent sensor system/arrangement to Akiyama. (Abstract “The invention relates to a device for assisting a parking process of a vehicle, in particular of a motor vehicle, into a parking space, it is provided with a first sensor which records a region to the side of the vehicle and has a transmitter and a receiver which receives a signal which has been emitted by the transmitter and is reflected at an object arranged in the region of the parking space”). 

    PNG
    media_image4.png
    668
    545
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Akiyama et al to include the parallel parking scenario as described in Haeberle. One of ordinary skill in the art would be motivated to make this addition of also performing the same segmentation/parking assist in a parallel parking in order to provide a greater range of parking space/scenarios in which the vehicle can automatically park.
	Claim 10 is a method version of the device claim 5, thus it is rejected on the same grounds as claim 5 above.
Allowable Subject Matter
Claims 2-4, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
	Regarding Claim 2 and 7, no prior art was found to teach further division of the fisr, second, third ranges and subsequent bearing values/averages.
	Claims 3-4, 8-9 these claims all depend on claim 2 and 7 respectively and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060287825 A1; US 20070146165 A1; DE 102006061390 A1; US 20160075377 A1; US 20160075327 A1; US 20170028984 A1; US 9796381 B2; US 20180099661 A1; CN 108473131 A; US 20200003565 A1; US 20200074192 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661